        Case 5:20-cv-05799-LHK Document 333 Filed 10/12/20 Page 1 of 1




Census
dcbachmann1@aol.com <dcbachmann1@aol.com>
Sat 10/10/2020 11:30 AM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.

Good afternoon.

       I just read, with interest, William Polmanteer's email and feel compelled to send another example
of possible non-compliance. I am a Census Field Supervisor(CFS) working out of the Area Census
Office(ACO) 2370 based in South Point, Ohio. My team of Enumerators also have not been able to
work since October 2, 2020, but we have been directed to pick up the Enumerators' equipment and
return it to the ACO. We were told, via a conference call and confirmed by an email, to collect the
equipment this week and return it to the ACO beginning Tuesday 10/13/2020. We were also directed
not to put a reason for the enumerator's termination on the D-291 form(Personnel Action); that the ACO
would make that entry. Prior to this when an enumerator resigned, or was terminated for conduct or
performance, the CFS completed this section. I believe that for the Census to be effective it must be
complete and accurate; but I fear that the Census Bureau is going to fail their duty to do so. I suspect
that this issue of terminating staff prior to the end of the required Census period is not a localized issue.
I also suspect that the 2020 count is going to be neither accurate nor complete. Thank you for listening
and please investigate the Census Bureau's compliance with your order. 2020 has been a "bad
enough" year without having these hard-working enumerators getting short-changed because of
ineptness on the part of the Census Bureau.

Sincerely,
Daniel Bachmann

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
